                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        RALPH DOMINIC VACCARO,                          Case No. 18-cv-05111-HSG
                                   8                    Plaintiff,                          ORDER TO SHOW CAUSE WHY
                                                                                            CASE SHOULD NOT BE DISMISSED
                                   9              v.
                                                                                            Re: Dkt. No. 10
                                  10        SELECT PORTFOLIO SERVICING INC.,
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13           On August 21, 2018, Plaintiff filed the present suit against Defendant Select Portfolio

                                  14   Servicing, Inc. (“Select Portfolio”). See generally Dkt. No. 1 (“Compl.”). Defendant filed a

                                  15   motion to dismiss on September 11, 2018, pursuant to Federal Rule of Civil Procedure 12(b)(1).

                                  16   Dkt. No. 10. To date, Plaintiff has failed to oppose the motion.

                                  17           In general, an opposition must be filed and served “not more than 14 days after the motion

                                  18   was filed.” L.R. 7-3(a). The Court interprets a failure to oppose a motion to dismiss as a

                                  19   concession that the original complaint should be dismissed. See Marziano v. Cty of Marin, No. C-

                                  20   10-2740 EMC, 2010 WL 38955258, at *4 (N.D. Cal. Oct. 4, 2010) (interpreting plaintiff’s failure

                                  21   to oppose defendant’s motion to dismiss as a concession that the claim at issue should be

                                  22   dismissed); see also GN Resound A/S v. Callpod, Inc., No. C 11-04673 SBA, 2013 WL 1190651,

                                  23   at *5 (N.D. Cal. Mar. 21, 2013) (construing plaintiff’s failure to oppose defendant’s argument as a

                                  24   concession of said argument).

                                  25   //

                                  26   //

                                  27   //

                                  28   //
                                   1          Because Plaintiff failed to oppose Select Portfolio’s motion within the mandated period of

                                   2   14 days, the Court may, in its discretion, dismiss this action. See Marziano, 2010 WL 38955258,

                                   3   at *4. The Court thus ORDERS Plaintiff to show cause by December 17, 2018 as to why this

                                   4   case should not be dismissed in light of Plaintiff’s failure to oppose Defendant’s motion.

                                   5          IT IS SO ORDERED.

                                   6   Dated: 12/11/2018

                                   7                                                   ______________________________________
                                                                                       HAYWOOD S. GILLIAM, JR.
                                   8                                                   United States District Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        2
